03/28/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0603




                                    No. DA 20-0603


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

TRENTON MATTHEW LARSON,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 45-day extension of time, and

good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including May 30, 2022, within which to prepare, serve, and file its response

brief.




RB                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 28 2022